7018 2290 0000 5183 8969
       The Court's jurisdiction is established by the Tucker Act, 28 U.S.C. § 1491(a)(l), which
provides:

        The United States Comi of Federal Claims shall have jurisdiction to render
        judgment upon any claim against the United States founded either upon the
        Constitution, or any Act of Congress or any regulation of an executive
        depmiment, or upon any express or implied contract with the United States, or for
        liquidated or unliquidated damages in cases not sounding in tort.

         The Supreme Comi has interpreted the Tucker Act to waive sovereign immunity to allow
jurisdiction to entertain a claim against the Unites States if the Claim is (1) founded on an
express or implied contract with the United States; (2) seeking a refund of a payment previously
made to the United States; or (3) based on federal constitutional, statutory, or regulatory law
mandating compensation for damages sustained,except from a t01i. See United States v. Navajo
Nation, 556 U.S. 287, 289-90 (2009). "Not every claim invoking the Constitution, a federal
statute, or a regulation is cognizable under the Tucker Act. The claim must be one for money
dmnages against the United States." United States v. Mitchell, 463 U.S. 206,216 (1983). To
invoke this Comi's jurisdiction,a plaintiff must rely on a statute or regulation that is money­
mandating, which means the source of alleged liability "can fairly be interpreted as mandating
compensation by the Federal Government." United States v. Testan, 424 U.S. 392,400 (1976).

       The plaintiff is proceedingpro se, and his pleadings are entitled to receive a more liberal
construction than the Comi would give to pleadings prepm·ed by counsel. See Haines v. Kerner,
404 U.S. 519 (1972). Giving a prose litigant's pleadings a liberal construction, however, does
not divest a pro se plaintiff from the responsibility of having to satisfy the jurisdictional
requirements limiting this Court's jurisdiction. See Kelly v. Sec'y, U.S. Dep '/ of Labor, 812
F.2d 1378, 1380 (Fed. Cir. 1987); Hale v. United States, 143 Fed. Cl. 180, 184 (2019).

      The starting point for determining whether this Court has jurisdiction is the plaintiffs
Complaint, which the Comi will construe liberally.

        The plaintiff provides at the start of the Complaint a summary: "This Claim has two main
elements - enforcement of criminal charges and punitive monetary dmnages based upon [United
States Code] Code Violations and supporting and relevant [United States Code] Code Violations
and the Constitution Violations." (Comp!. at 2).

        The Complaint totals 50 pages and includes 4 7 separate claims. Based on a careful
review of the Complaint, it appears that the plaintiff, who refers to himself as disabled, has
consistently filed whistleblower complaints with federal agencies, but the agencies have not
pursued his allegations. The substance of those allegations is not clear from the Complaint, but,
based on some of the claims in the Complaint, may involve allegations of discrimination against
the disabled or cost-overruns on government contracts.

        The 47 claims can be broadly grouped among the following categories: 1) the failure of
federal agencies to act on the plaintiffs whistleblower complaints; 2) injuries to the plaintiff
from that general failure to act; 3) violations of federal criminal and tort laws due to those
failures; 4) violations of the plaintiffs civil and constitutional rights; 5) Freedom oflnformation


                                                 2